PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARK DIBUO, a minor, by his              
parents and next friends, James and
Wendy DiBuo; JAMES DIBUO;
WENDY DIBUO,
                 Plaintiffs-Appellees,
                                                   No. 01-2473
                  v.
BOARD OF EDUCATION OF WORCESTER
COUNTY; JON ANDES, Officially,
            Defendants-Appellants.
                                         
MARK DIBUO, a minor, by his              
parents and next friends, James and
Wendy DiBuo; JAMES DIBUO;
WENDY DIBUO,
                 Plaintiffs-Appellees,
                                                   No. 02-1124
                  v.
BOARD OF EDUCATION OF WORCESTER
COUNTY; JON ANDES, Officially,
            Defendants-Appellants.
                                         
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                          (CA-01-1311-S)

                       Argued: September 24, 2002

                       Decided: October 28, 2002
2              DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
                    Before MICHAEL, Circuit Judge,
                 HAMILTON, Senior Circuit Judge, and
         Claude M. HILTON, Chief United States District Judge
        for the Eastern District of Virginia, sitting by designation.



Vacated and remanded with instructions by published opinion. Senior
Judge Hamilton wrote the opinion, in which Judge Michael and Chief
Judge Hilton joined.


                                   COUNSEL

ARGUED: Phillip Tyson Bennett, REESE & CARNEY, L.L.P.,
Annapolis, Maryland, for Appellants. Wayne Darryl Steedman, CAL-
LEGARY & STEEDMAN, P.A., Baltimore, Maryland, for Appellees.
ON BRIEF: Eric C. Brousaides, REESE & CARNEY, L.L.P.,
Columbia, Maryland, for Appellants.


                                   OPINION

HAMILTON, Senior Circuit Judge:

   In this action arising under the Individuals with Disabilities Educa-
tion Act (the IDEA), 20 U.S.C. §§ 1400 et seq., Mark DiBuo (Mark),
a minor child, and his parents, James and Wendy DiBuo, (collectively
the DiBuos) sought $2,707.00 in reimbursement from the Board of
Education of Worcester County, Maryland and its superintendent in
his official capacity, Jon Andes, (collectively the School District) for
the costs associated with the private placement of Mark in
speech/language therapy and occupational therapy through Easter
Seals during the summer of 2000.1 The district court granted summary
    1
    In IDEA parlance, educational services provided to a disabled child
during the summer in a school system where children do not normally
attend school during the summer are called extended school year services
(ESY Services). 34 C.F.R. § 300.309.
             DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY           3
judgment in favor of the DiBuos and awarded them $58,567.48 in
attorneys’ fees and other costs, pursuant to the IDEA’s fee-shifting
provision, 20 U.S.C. § 1415(i)(3)(B). For reasons that follow, we
vacate the district court’s judgment, vacate the award of attorneys’
fees and other costs, and remand the case for further proceedings in
accordance with this opinion.

                                     I.

   The following facts are not in dispute. Mark was born on Decem-
ber 19, 1996. By age three, Mark exhibited interfering behaviors that
impacted his ability to benefit from a normal educational program.
The interfering behaviors included "great difficulty ‘attending’ to a
task, the inability to focus, squirming, kicking, hitting, moving away
and otherwise not cooperating with learning strategies." (J.A. 392).
Mark’s problems led his parents to seek IDEA services for him from
the School District. As a result, on February 8, 2000, an Individual-
ized Education Program (IEP) team met regarding Mark.2 At this
meeting, all agreed that Mark should be considered a student with a
speech/language disability who requires special education services in
order to receive a FAPE. Thus, on February 17, 2000, Mark began an
interim placement at Buckingham Elementary School in the Language
Stimulation Program for three year olds, pending another meeting of
Mark’s IEP team (Mark’s IEP Team).

   Mark’s disability is classified as "Pervasive Developmental Disor-
der" (PDD), and it is suspected that he may also have neurofibromato-
sis. His PDD was diagnosed by expert physicians at the A.I. DuPont
Hospital for children in March 2000. The A.I. DuPont physicians
determined that Mark has a rather significant disability with language
and also problems with auditory processing that were causing some
behavioral problems. The A.I. DuPont physicians also determined
  2
   The IDEA requires all states receiving federal funds for education to
provide each child between the ages of three and twenty-one, who has
a disability, with a free appropriate public education (FAPE) that is
designed specifically to meet that child’s needs. 20 U.S.C.
§ 1412(a)(1)(A). An IEP team generally consists of a representative of
the school district, the child’s teacher, the parents or guardian and, when
appropriate, the child himself. 20 U.S.C. § 1414(d)(1)(B).
4           DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
that Mark’s disability required that he receive speech/language ther-
apy and occupational therapy.

   From February 17, 2000 until March 29, 2000, Mark made remark-
able progress in his Speech/Language Stimulation Program at Buck-
ingham Elementary School, such that he became able to accompany
his family to restaurants. After completion of an educational assess-
ment by Holly Hermstedt, Mark’s classroom teacher at Buckingham
Elementary School, Mark’s IEP Team met again on March 29, 2000
(the March 29, 2000 IEP Meeting) in order to prepare a formal IEP.
At this meeting, Mark’s IEP Team considered a speech/language and
occupational therapy assessment conducted by Easter Seals in
November 1999, as well as the educational assessment conducted by
Holly Hermstedt. Based upon this information, Mark’s IEP Team
concluded that Mark’s interfering behaviors and educational needs
required speech/language therapy and occupational therapy. Thus, at
the March 29, 2000 IEP Meeting, the School District members of
Mark’s IEP Team proposed an IEP for him (the Proposed IEP), which
contained specific objectives to address Mark’s weaknesses.3 In order
to meet these specific objectives, the Proposed IEP provided that
Mark should participate twelve hours per week in the Buckingham
Language Stimulation Program4; receive one hour per week of
speech/language therapy; and receive one hour per week of occupa-
tional therapy.

   Mark’s parents, for their part, agreed with the Proposed IEP as far
as it went, but expressed their strong feelings that Mark should
receive ESY Services during the summer of 2000. In support of their
position, Mark’s parents produced written evaluations from the fol-
lowing professionals: (1) Stephen Falchek, M.D., (Dr. Falchek) dated
    3
     Virtually every objective on the educational component of the Pro-
posed IEP concerned emerging skills and breakthrough opportunities
with regard to Mark’s communication and language skills, his attending
skills, his toileting skills, and his safety skills.
   4
     Mark was developing numerous critical life skills in the Buckingham
Language Stimulation Program, including attending skills, social skills,
toileting skills, comprehending vocabulary, using language interactively,
using sensory information more effectively, and improving fine motor
skills and visual perception.
            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY         5
December 27, 1999, March 14, 2000, and March 23, 2000; (2) Susan
Stine, M.D., (Dr. Stine) dated March 7, 2000; and (3) Jill Linden,
Ph.D. in psychology, (Dr. Linden) undated.5 In one of his evaluations,
Dr. Falchek stated that he feared that Mark would "lose significant
ground" if he did not receive ESY Services during the summer of
2000. (J.A. 44). In another of Dr. Falchek’s evaluations, he opined
that Mark should receive ESY Services for the summer of 2000
because Mark was "quite tenuous" in his development. (J.A. 43). Dr.
Stine recommended that Mark be considered for ESY Services during
the summer of 2000. Dr. Linden opined that "it is important that
[Mark] continue in a school program that includes classroom time
plus speech and occupational therapies all year round, with no sum-
mer break." (J.A. 33).

   The School District members of Mark’s IEP Team staunchly
refused to read or review any of these professional evaluations sub-
mitted by Mark’s parents. According to Kathy Simon, a representa-
tive of the Worcester County School System who was present at the
March 29, 2000 IEP Meeting, the School District members of Mark’s
IEP Team refused to consider the evaluations because they believed
that Mark was simply not eligible for ESY Services.

   Mark’s parents refused to sign the Proposed IEP because it did not
include ESY Services for the summer of 2000. Nevertheless, with the
consent of his parents, Mark continued to receive interim services for
the remainder of the regular 1999-2000 school year that were basi-
cally consistent with those contained in the Proposed IEP. Then, at
their own expense, Mark’s parents obtained speech/language therapy
and occupational therapy for Mark through Easter Seals during the
summer of 2000.6

   On October 19, 2000, the DiBuos requested a due process hearing
before an administrative law judge (the ALJ) to consider their claim
that the School District must reimburse them for the ESY Services
  5
    From here forward, these private evaluations submitted by Mark’s
parents will be referred to as "the DiBuos’ ESY Services Evaluations."
  6
    Notably, Mark did not receive occupational therapy from August 3,
2000 to August 27, 2000, because his occupational therapist was unavail-
able.
6            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
(speech/language therapy and occupational therapy) that they pri-
vately obtained for Mark during the summer of 2000.7 On November
9, 2000, the School District responded with a motion to dismiss and
an alternative motion for a summary decision. The DiBuos opposed
these motions and on November 16, 2000, filed their own motion for
summary decision.

   On December 1, 2000, the ALJ denied the parties’ respective
motions and set the case for a full hearing on the merits. At the hear-
ing, which was conducted on December 7 and 8, 2000, the ALJ heard
testimony and received exhibits on behalf of the respective parties.

   On January 5, 2001, the ALJ issued a final decision. Of relevance
in the present appeal, the ALJ found that the staunch refusal of the
School District members of Mark’s IEP Team to consider the
DiBuos’ ESY Services Evaluations at the March 29, 2000 IEP Meet-
ing, violated the IDEA’s related mandates that the parents of a child
under review be afforded the opportunity to participate in all IEP
team meetings and that the IEP team review all evaluations and infor-
mation provided by parents of a child under review. 20 U.S.C.
§§ 1414(c)(1)(A), 1415(b); see also 34 C.F.R. § 300.502(c). Then,
citing our decision in Gadsby v. Grasmick, 109 F.3d 940 (4th Cir.
1997), for the proposition that not every procedural violation of the
IDEA warrants granting the relief requested, the ALJ also found that
Mark "was not denied [a] FAPE as a result, because the evidence
[did] not establish that ESY [S]ervices were warranted under the legal
standard."8 (J.A. 399). The ALJ made this finding after considering
    7
     Technically, the case before the ALJ was captioned "Mark DiBuo v.
Worcester County Public Schools." For the sake of continuity and ease
of reading, we will refer to the parties before the ALJ as we refer to them
in the federal action before us on appeal.
   8
     Similarly, the ALJ stated near the very end of her final decision that:
"I agree with [the DiBuos] that the [School District] erred by not consid-
ering the expert medical reports and evaluations presented at the March
29, 2000 IEP [T]eam [M]eeting. Nevertheless, when that expert evidence
is considered in light of all the evidence of record, it does not establish
that [Mark] will have a regression/recoupment problem of sufficient
severity to preclude him from receiving some educational benefit if he
does not receive ESY [S]ervices. Accordingly, I cannot conclude that the
            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY         7
and analyzing the expert written opinions and testimony offered by
the DiBuos during the hearing (which included the DiBuos’ IEP Ser-
vices Evaluations) and the expert testimony offered by the School
District at the hearing. Near the end of the ALJ’s final decision, she
formally concludes that the Proposed IEP offered Mark a FAPE.
Accordingly, the ALJ declined to grant the DiBuos the reimbursement
they were seeking.

   As parties aggrieved by the ALJ’s final decision, the DiBuos filed
the present civil action against the School District, pursuant to 20
U.S.C. § 1415(i)(2)(A), in the United States District Court for the
District of Maryland. On cross motions for summary judgment, the
district court granted the DiBuos’ motion for summary judgment and
denied the School District’s motion for summary judgment. Thus, the
district court ordered the School District to pay the DiBuos the reim-
bursement they were seeking, and also awarded the DiBuos
$58,567.48 in attorneys’ fees and other costs pursuant to the IDEA’s
fee-shifting provision.

  In granting summary judgment for the DiBuos, the district court
concluded that the refusal of the School District members of Mark’s
IEP Team to consider the DiBuos’ ESY Services Evaluations "seri-
ously infringed the parents’ opportunity to participate in the IEP for-
mulation process," and ipso facto, "Mark and his parents suffered
substantive harm." (J.A. 423). Based upon this conclusion and notably
without addressing whether the ALJ erred in finding that the Proposed
IEP would have provided Mark with a FAPE, despite its lack of any
provision for ESY Services for the summer of 2000, the district court
ordered the School District to reimburse the DiBuos for the ESY Ser-

March 29, 2000 IEP proposed by the [School District] failed to offer [a]
FAPE by its exclusion of ESY [S]ervices." (J.A. 403-04).
  In our circuit, whether an IEP is "appropriate" for purposes of the
IDEA is a question of fact. Doyle v. Arlington County Sch. Bd., 953 F.2d
100, 105 (4th Cir. 1991) (observing that whether an IEP is appropriate
under the IDEA is a question of fact).
8            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
vices (speech/language therapy and occupational therapy) that Mark
received during the summer of 2000.9

   On appeal, the School District does not challenge the district
court’s determination that it violated certain procedural requirements
of the IDEA by failing to consider the DiBuos’ ESY Services Evalua-
tions at the March 29, 2000 IEP Meeting in determining whether
Mark should receive ESY Services for the summer of 2000. Rather,
the School District vigorously challenges the district court’s entry of
judgment in favor of the DiBuos without determining whether the
ALJ erred in finding that such procedural violations did not actually
interfere with the provision of a FAPE to Mark. According to the
School District, a procedural violation of the IDEA cannot support a
finding that a school district failed to provide a disabled child a FAPE
unless the procedural violation actually interfered with the provision
of a FAPE to that child. The School District then goes on to contend
that we should review the ALJ’s finding on this point in the first
instance and uphold it. On this basis, the School District seeks rever-
sal of the judgment entered by the district court and vacature of its
award of attorneys’ fees and other costs. Alternatively, the School
District seeks the same ultimate outcome on the basis that because
Mark did not already have an approved IEP in place when his IEP
Team considered whether he should also be provided ESY Services
for the summer of 2000, he was ineligible for such services. In the
event we affirm the judgment of the district court, the School District
also makes numerous challenges to the award of attorneys’ fees and
other costs, including a challenge to the district court’s award of
expert witness fees as part of costs.

   On appeal, the DiBuos seek affirmance of the judgment entered by
the district court and its award of attorneys’ fees and other costs in
their favor. However, if we address the issue of whether the ALJ erred
in finding that the Proposed IEP provided Mark a FAPE, despite its
lack of any provision for ESY Services for the summer of 2000, the
DiBuos contend that the ALJ did so err.
    9
   The district court also rejected the School District’s argument that the
lack of an already approved IEP for Mark at the time ESY Services were
being considered barred him from being eligible for ESY Services for the
summer of 2000.
            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY          9
                                    II.

   Before delving into the legal issues presented in this appeal, we
believe it helpful to further elucidate the statutory backdrop that we
encounter in this case. Congress enacted the IDEA, in part, "to ensure
that all children with disabilities have available to them a free appro-
priate public education that emphasizes special education and related
services designed to meet their unique needs and prepare them for
employment and independent living." 20 U.S.C. § 1400(d)(1)(A); see
also Gadsby, 109 F.3d at 942. Another purpose of the IDEA is "to
ensure that the rights of children with disabilities and parents of such
children are protected." 20 U.S.C. § 1400(d)(1)(B). In order to
achieve these and other stated purposes, the IDEA requires all states
receiving federal funds for education to provide each child, between
the ages of three and twenty-one, who has a disability, a FAPE that
is designed specifically to meet that child’s needs. 20 U.S.C.
§ 1412(a)(1)(A).

  Congress saw parental participation in the process of developing an
IEP as integral to achieving the noble purposes of the IDEA. As the
Supreme Court stated in Board of Education of Hendrick Hudson
Central School District v. Rowley, 458 U.S. 176 (1982):

    It seems to us no exaggeration to say that Congress placed
    every bit as much emphasis upon compliance with proce-
    dures giving parents and guardians a large measure of par-
    ticipation at every stage of the administrative process . . . as
    it did upon the measurement of the resulting IEP against a
    substantive standard.

Id. at 205-06. Notably, although the IDEA requires that "[s]tates must
provide specialized instruction and related services sufficient to con-
fer some educational benefit upon the handicapped child," it "does not
require the furnishing of every special service necessary to maximize
each handicapped child’s potential." Hartmann v. Loudoun County
Bd. of Educ., 118 F.3d 996, 1001 (4th Cir. 1998) (internal quotation
marks and citations omitted).

   Of particular relevance in the present appeal, in MM v. School Dis-
trict of Greenville County, No. 01-1364, 2002 WL 31001195 (4th Cir.
10          DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
Sept. 6, 2002), we recently articulated, for the first time, a formal
standard for determining when ESY Services are appropriate under
the IDEA: "ESY Services are only necessary to a FAPE when the
benefits a disabled child gains during a regular school year will be
significantly jeopardized if he is not provided with an educational
program during the summer months." Id. at *11. In MM, we carefully
emphasized that, under this standard, "the mere fact of likely regres-
sion is not a sufficient basis, because all students, disabled or not,
may regress to some extent during lengthy breaks from school." Id.

                                   III.

   We now turn to the threshold question presented in this appeal:
Whether a procedural violation of the IDEA can support a finding that
a school district failed to provide a disabled child with a FAPE when
the procedural violation did not actually interfere with the provision
of a FAPE to that child. The answer to this question, under well-
established circuit precedent, is no.

   Most recently, in MM, we relied upon our decision in Gadsby v.
Grasmick, 109 F.3d 940 (4th Cir. 1997) to reiterate that "[w]hen . . .
a procedural [violation of the IDEA] exists, we are obliged to assess
whether it resulted in the loss of an educational opportunity for the
disabled child, or whether, on the other hand, it was a mere technical
contravention of the IDEA." MM, 2002 WL 31001195 at *7. In Gad-
sby, the parents of a disabled child contended that Maryland’s State
Board of Education violated a particular notice provision of the IDEA
when it failed to notify them before effectively denying the applica-
tion for reimbursement for private school tuition that had been sub-
mitted to the Board by their local education agency on behalf of their
son. Gadsby, 109 F.3d at 956. According to the parents, this violation
constituted an independent denial of a FAPE to their son, giving rise
to an obligation to reimburse them for the remaining portion of their
son’s private school tuition for the 1993-94 school year. Id.

   In addressing this latter contention, we acknowledged in Gadsby
that, in Hall v. Vance County Board of Education, 774 F.2d 629 (4th
Cir. 1985), we "held that the failure to comply with [the] IDEA’s pro-
cedural requirements, such as the [parental] notice provision, can be
a sufficient basis for holding that a government entity has failed to
             DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY           11
provide a free appropriate public education." Gadsby, 109 F.3d at
956. But our holding in Hall does not mean that violation of a proce-
dural requirement of the IDEA (or one of its implementing regula-
tions), in the absence of a showing that the violation actually
interfered with the provision of a FAPE to the disabled child, consti-
tutes a sufficient basis for holding that a government entity failed to
provide that child a FAPE. We took the opportunity in Gadsby to
clarify our holding in Hall as follows: "However, to the extent that
the procedural violations did not actually interfere with the provision
of a free appropriate public education, these violations are not suffi-
cient to support a finding that an agency failed to provide a free
appropriate public education." Id. Accord Tice v. Botetourt County
Sch. Bd., 908 F.2d 1200, 1207 (4th Cir. 1990) (no relief granted
where the procedural violations complained of had no impact on
whether plaintiff-student’s IEP adequately assured him of a FAPE);
Burke County Bd. of Educ. v. Denton, 895 F.2d 973, 982 (4th Cir.
1990) ("the procedural faults committed by the Board in this case did
not cause Chris to lose any educational opportunity"). Thus, under our
circuit precedent, a violation of a procedural requirement of the IDEA
(or one of its implementing regulations) must actually interfere with
the provision of a FAPE before the child and/or his parents would be
entitled to reimbursement relief of the type sought by the DiBuos.

   Succinctly stated, the DiBuos’ principal argument in response to
the circuit precedent just set forth is that the "actual interference"
requirement of Gadsby is always satisfied when a procedural viola-
tion of the IDEA (or one of its implementing regulations) causes
interference with the parents’ ability to participate in the IEP process.
In other words, the DiBuos propose a broad legal rule to the effect
that a procedural violation of the IDEA (or one of its implementing
regulations) that causes interference with the parents’ ability to partic-
ipate in the IDEA process per se constitutes a denial of a FAPE to the
disabled child at issue.10 The DiBuos contend that such a broad legal
rule is sensible given that parental participation in the IEP process is
so important to the noble purposes of the IDEA.
  10
    This is the same rationale used by the district court in ruling in favor
of the DiBuos on the merits of their reimbursement claim.
12           DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
   We have no doubt that a procedural violation of the IDEA (or one
of its implementing regulations) that causes interference with the par-
ents’ ability to participate in the development of their child’s IEP will
often actually interfere with the provision of a FAPE to that child. For
example, if: (1) the school district members of an IEP team refuse to
consider the private evaluations offered by the parents of a deaf child
establishing that their child needs to be taught by a teacher with the
ability to communicate in sign language in order for the child to
receive a FAPE, (2) contrary evidence is insufficient to rebut the con-
clusions of the private evaluations on the same point, and (3) the IEP
ultimately does not provide for the child to be taught by such a
teacher, the school district’s refusal to place the child in a classroom
with the special teacher no doubt actually interferes with the provision
of a FAPE to that child. But often is not the same as always. For
example, when a presumably correct finding is made that the same
disabled child, under the applicable standards of the IDEA, did not
need to be taught by a teacher with the ability to communicate in sign
language in order to receive a FAPE, the refusal to consider the pri-
vate evaluations cannot be said to have actually interfered with the
provision of a FAPE to that child.

   In the present case, the ALJ made a finding that Mark was not enti-
tled to ESY Services and, therefore, the refusal of the School District
members of Mark’s IEP Team to consider the DiBuos’ ESY Services
did not result in Mark being denied a FAPE—i.e., the refusal did not
actually interfere with the provision of a FAPE to Mark.11 Under our
well-established circuit precedent, e.g., Gadsby, 109 F.3d at 956;
  11
     Significantly, we recognize that the three factors primarily consid-
ered by the ALJ in determining whether Mark was entitled, under the
IDEA, to ESY Services for the summer of 2000, when viewed collec-
tively, amount to the same standard that we formally articulated in MM
for determining when ESY Services are appropriate under the IDEA,
2002 WL 3100195 at *11. The three factors primarily considered by the
ALJ are: (1) whether there is a likelihood of substantial regression of
critical life skills caused by the school break and a failure to recover the
lost skills in a reasonable time following the break; (2) whether the
nature and/or severity of the disability will likely prevent Mark from
receiving some educational benefit; and (3) whether there are any special
circumstances that will prevent Mark from receiving some benefits from
the educational program during the next school year.
            DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY         13
Tice, 908 F.2d at 1207; Burke County Bd. of Educ., 895 F.2d at 982,
precedent the district court simply failed to recognize, if this finding
by the ALJ is correct, the DiBuos are not entitled to reimbursement
for the private placement of Mark in speech/language therapy and
occupational therapy during the summer of 2000. Thus, the district
court’s erroneous failure to decide whether it accepts or rejects this
finding by the ALJ requires that we vacate the judgment entered by
the district court and the district court’s award of attorneys’ fees and
other costs and remand the case to the district court for further pro-
ceedings.

   We instruct the district court to determine on remand whether it
accepts or rejects the ALJ’s finding (and those necessarily underlying
it) that Mark was not entitled to ESY Services and, therefore, the
refusal of the School District members of Mark’s IEP Team to con-
sider the DiBuos’ ESY Services did not result in Mark being denied
a FAPE. In so doing, the district court must consider the ALJ’s find-
ings to be prima facie correct and explain why, under this due weight
standard, it has chosen to accept or not accept each of those findings.
Hartmann v. County Bd. of Educ., 118 F.3d 996, 1000-01 (4th Cir.
1997) ("Administrative findings in an IDEA case are entitled to be
considered prima facie correct.") (internal quotation marks omitted);
Doyle, 953 F.2d at 106 (remanding IDEA case to district court for
determination of whether student’s IEP would give her a FAPE and
instructing district court to review each administrative finding pertain-
ing to this issue under the due weight standard and "explain why,
under the due weight standard, it has chosen to accept or not accept
that finding").

   If, on remand, the district court chooses to accept the ALJ’s finding
that Mark was not entitled to ESY Services and, therefore, the refusal
of the School District members of Mark’s IEP Team to consider the
DiBuos’ ESY Services did not result in Mark being denied a FAPE,
the district court must enter judgment in favor of the School District.
To grant the reimbursement requested by the DiBuos, in the event the
district court chooses to accept the ALJ’s finding that Mark was not
entitled to ESY Services for the summer of 2000, would grant the
DiBuos undeserved monetary relief. School Committee of Town of
Burlington v. Department of Ed. of Mass., 471 U.S. 359, 370-71
(1985) ("Reimbursement [remedy under IDEA] merely requires [local
14          DIBUO v. BD.   OF   EDUC.   OF   WORCESTER COUNTY
education agency] to belatedly pay expenses that it should have paid
all along and would have borne in the first instance had it developed
a proper IEP."). In light of our disposition, we express no opinion on
the School District’s alternative argument that Mark was ineligible for
ESY Services for the summer of 2000 because he did not have an
already approved IEP in place. We also express no opinion on the
issues of whether and in what amount attorneys’ fees and other costs
would be recoverable by the DiBuos in the event they have the oppor-
tunity to make another motion under the IDEA’s fee-shifting provi-
sion, 20 U.S.C. § 1415(i)(3)(B).

                                   IV.

   In conclusion, we vacate the judgment of the district court and the
district court’s award of attorneys’ fees and other costs, and remand
this case to the district court for further proceedings in accordance
with this opinion.

              VACATED AND REMANDED WITH INSTRUCTIONS